220 S.W.3d 892 (2007)
In the ESTATE OF Clifford EDWARDS, Decedent.
No. ED 87595.
Missouri Court of Appeals, Eastern District, Division One.
May 1, 2007.
Jane E. Tomich, St. Charles, MO, for appellant.
John C. Kress, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Mary Edwards ("Mary") appeals from a judgment of the trial court in favor of Janet Edwards ("Janet") on Janet's petition for determination of marital status and heirship. Mary claims two points on appeal. First, she claims that the trial court erred in finding that Janet was the surviving spouse of Clifford Edwards ("Decedent") because it incorrectly applied the law by giving Janet the benefit of the presumption that her marriage is the valid one. Second, Mary contends that the trial court erred in finding that Janet was the surviving spouse of Decedent because Mary rebutted the presumption of the validity of Janet's marriage to Decedent.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information *893 only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).